Cuyahoga County, Nos. 57893 and 58058. This cause is pending before the court on the filing of a motion for an order directing the Court of Appeals for Cuyahoga County to certify its record. Upon consideration of appellants’ motion to stay execution of judgment of the Eighth District Court of Appeals and set supersedeas bond, IT IS ORDERED by the court that said motion for stay be, and the same is hereby, granted, effective April 19, 1991.
IT IS FURTHER ORDERED by the court that bond be set at $35,000 and that said bond be filed in accordance with App. R. 7(B).
IT IS FURTHER ORDERED by the court that appellants notify this court when bond has been posted as ordered above.